United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        January 11, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-61098
                              Summary Calendar



                   BLANCA VICTORIA MANRIQUE-SOLANO,

                                 Petitioner,

                                   versus

             ALBERTO R. GONZALEZ, U.S. Attorney General,

                                 Respondent.

                         --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                          BIA No. A29 934 433
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

      The Appellant, Blanca Victoria Manrique-Solano, is a citizen

and native of Peru. She petitions this court to review the decision

of the Board of Immigration Appeals (BIA) ordering her deported to

Peru.

      Manrique-Solano argues that the BIA hearing in absentia at

which she was ordered deported violates her due process because she

did   not   receive   adequate    notice.       Notice   was   sent     to   the

appellant’s    last   known   address   six    weeks   after   she    had    been


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60035
                                -2-

released on her own recognizance by the INS.       The release was

conditioned on an agreement to appear in court within two weeks and

to provide a valid mailing address.       The appellant claims that

there is no evidence that the address of record was valid or that

it was provided by her. Even assuming the address was invalid, the

appellant was required under the release order to provide a valid

address and a failure to do so eliminates any claims that notice

was inadequate. United States v. Estrada-Trochez,66 F.3d 733, 736

(5th Cir. 1995). The appellant also contests the denial by the

immigration judge of a motion to re-open on June 16, 2003. The

immigration judge did not abuse its discretion in holding that the

motion was barred as only one motion to reopen is permissible. INA

§240(c)(6)(A).

     The petition for review is DENIED.